Citation Nr: 1147462	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  06-24 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of service connection for a low back disorder.  

2.  Entitlement to service connection for a jaw disorder.  

3.  Entitlement to service connection for neuropathy of the upper extremities.  

4.  Entitlement to service connection for an ocular disorder.    

5.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II (diabetes).  

6.  Entitlement to a compensable rating for dental trauma, chipped tooth.  


REPRESENTATION

Appellant represented by:	James Brakewood, agent

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2006 by the Department of Veterans Affairs (VA) Waco, Texas.  In January 2010, the Board remanded the present matter for additional development and due process concerns. The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of service connection for a low back disorder, a jaw disorder, and neuropathy of the upper extremities and increased ratings for diabetes and dental trauma, chipped tooth, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A claim of service connection for a low back disorder was denied in June 2003.  The decision was not appealed.  Evidence presented since the June 2003 decision raises a reasonable possibility of substantiating the claim of service connection.

2.  The Veteran does not have diabetic retinopathy, and any current ocular disorder did not onset in service and is not causally related to service.  



CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim for service connection for a low back disorder has been presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2011).

2.  The criteria for service connection for an ocular disorder have not been met.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the application to reopen the claim of service connection for a low back disorder, the decision below resolves the issue of whether new and material evidence has been submitted in the Veteran's favor.  Thus, the duty to notify and assist has been met to the extent necessary to reopen the claim such that any deficiency in this regard is harmless error.  Bernard v. Brown, 4 Vet. App. 384 (1993); Kent, 20 Vet. App. at 1.

With respect to the claim of service connection for an ocular disorder, notice was sent in an April 2010 letter, and the claim was readjudicated in an August 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

Additionally, VA obtained service treatment records, assisted the appellant in obtaining evidence, attempted to verify the reported Agent Orange exposure, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  Examinations were afforded for determine the existence of any complications from diabetes and the likely etiology of the retinopathy, and these examinations are adequate for rating purposes:  the examiners elicited medical histories and conducted all appropriate testing, and the Veteran has not contended that an examination was inadequate.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in previous Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that new evidence, specifically VA and private treatment records, was received after the November 2010 supplemental statement of the case and that the claims were not subsequently readjudicated.  Review indicates that the "new" evidence is not pertinent to the claims decided herein, however; rather, the evidence is cumulative of previous histories and findings and provides no probative information pertinent to the claim decided herein.  38 C.F.R. §§ 19.37, 20.1304. Thus, readjudication is not needed.   

In sum, the Board finds VA has substantially complied with the notice and assistance requirements, and the appellant is not prejudiced by a decision on the claim at this time.

Application to Reopen

Service connection was previously denied for a low back disorder in a June 2003 decision.  The June 2003 decision is final based on the evidence then of record. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection was previously denied because the probative evidence did not suggest that a chronic low back disability disorder onset in service or was causally related to service.  Evidence considered at the time of this decision included service medical evidence, post-service VA medical records, and statements from the Veteran which included a history of low back pain since service.  

Evidence received in conjunction with the application to reopen includes a statement from the Veteran's ex-wife in which she reports that she remembers the Veteran complaining of back ache while they were married, during and after service.   See August 2011 statement.  This statement is competent evidence suggestive of continuity of symptomatology, at least contemporaneous with service, and the Board finds this evidence is both "new" and "material," in that it was previously unseen; it relates to an unestablished fact necessary to substantiate the claim, that is, the existence of a link between service and a low back disability; and it raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened, and, to this extent only, the appeal is granted.  As will be discussed in the Remand portion of this decision, further development is required prior to the Board's adjudication of the merits of the Veteran's appeal.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496.

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service- connected disease or injury."  In addition, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Ocular Disorder

The service treatment records reflect no findings or histories suggestive of an ocular disorder, and the August 1975 separation examination reflects visual acuity findings which are unchanged from those found at entrance and normal clinical findings for the ophthalmologic system and "eyes-general."   The Board acknowledges that the Veteran has alleged that he received treatment in October 1973 for an "eye problem."  The associated treatment record does not pertain to the eye per se, however; rather, it indicates that the Veteran had facial swelling, to include around the right eye, due to cellulitis.  As such, the Board finds that the record does not suggest the existence of an in-service eye disorder.  

February and April 2004 VA treatment records reflect the Veteran's history of blurry vision and high CBG at home.  The records note that the Veteran had a referral for an eye examination.

An October 2005 VA treatment record indicates that no retinopathy was seen on retinal examination.      

A September 2008 VA treatment record reflects a finding of mild background diabetic retinopathy bilaterally.  

A June 2009 VA eye examination reflects the Veteran's history of occasional blurriness.  After examination, the Veteran was diagnosed with incipient cataracts and mild hypertensive retinopathy.  The examiner noted that the Veteran did not have diabetic retinopathy.  

A March 2010 VA treatment record reflects a finding that the Veteran had mild hypertensive retinopathy and mild incipient cataracts.  

A November 2011 VA treatment record indicates that the Veteran has "blurred vision eye problem related to" diabetes.   The record indicates that this is merely a recitation of the Veteran's history, rather than a finding, however, as the record solely reflects a diagnosis of hypertensive retinopathy.   As this history is cumulative of histories previously provided by the Veteran, the Board finds the record does not provide any new information as to existence of diabetic retinopathy.  

After review of the evidence, the Board finds service connection is not warranted for an ocular disorder.  Initially, the Board notes that the competent and probative evidence does not suggest that an ocular disorder had its onset in service.  The service treatment records reflect no histories or findings suggestive of retinopathy or cataracts, and the first evidence of either dates in 2004 when the Veteran reports blurred vision, approximately 29 years after separation from active duty.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, although competent to do so, the Veteran has not asserted the existence of the symptoms attributed to the retinopathy or cataracts during and since service.  See 38 C.F.R. § 3.159(a)(2); Layno, supra.  Furthermore, the record does not contain any competent evidence linking either condition to service.  

The Board acknowledges that the Veteran believes his retinopathy is secondary to diabetes.  The Board further acknowledges that the record includes a finding of "background diabetic retinopathy."  This finding of background diabetic retinopathy is contradicted by all other ophthalmologic testing, however, to include during a subsequent VA examination; all other examiners determined that the Veteran had mild hypertensive retinopathy and not diabetic retinopathy.  In this case, based on the absence of any corroborative findings and the otherwise consistently negative findings as to diabetic retinopathy, the Board finds the assessment of "background diabetic retinopathy" has very limited probative value which is outweighed by the countervailing evidence of hypertensive (rather than diabetic) retinopathy.  As such, the Board finds the Veteran does not have an ocular disorder which is related to diabetes (either through causation or aggravation).

In sum, the Board finds the evidence does not suggest that an ocular disorder is related to service or a service-connected disability, either through date of onset, causation, or aggravation.  As such, service connection is not warranted, and the claim is denied.  


ORDER

New and material evidence has been presented to reopen a claim for service connection for a low back disorder.  The claim of service connection is reopened; to that extent only, the appeal is granted.  

Service connection for an ocular disorder is denied.


REMAND

Further development is needed on the claim of service connection for a low back disorder.  Specifically, based on the competent histories of in-service back pain, the evidence of an in-service motor vehicle accident, and the existence of a current disorder, a VA examination is needed to determine whether the Veteran has a low back disability which onset in service or is causally related to service, to include the in-service motor vehicle accident.  See 38 U.S.C.A. § 5103A(d).  

Further development is needed on the claim of service connection for neuropathy of the upper extremities.  Specifically, based on the November 2011 VA treatment record reflecting an ambiguous notation of diabetic neuropathy of the upper extremities (it is unclear whether it is a finding or history), a new examination is needed to clarify whether the Veteran has diabetic neuropathy of the upper extremities.   

Further development is needed on the claim of increased rating for diabetes.  Specifically, based on the November 2011 VA treatment record reflecting an ambiguous notation of diabetes requiring restriction of activities (it is unclear whether it is a finding or history), a new examination is needed to clarify whether the Veteran's diabetes requires restriction of activities.  

Further development is needed on the claim of service connection for a jaw disorder.  Specifically, based on the current diagnosis of temporomandibular joint disorder (TMJ), the evidence of injury to the mouth as a result of a motor vehicle accident in service, and the Veteran's history of jaw pain since service, a VA examination is needed to determine whether the Veteran's TMJ is related to service.  The Board acknowledges that the record includes a physician's finding that the Veteran's "jaw pain was [secondary] to trauma."  See August 2011 VA treatment record.  Although the physician indicates that he reviewed the service medical records, he gives an erroneous account of the nature of the accident (he reports that the Veteran hit his head on the steering wheel and had a concussion but the associated treatment record indicates that the Veteran hit his left jaw against the door and reveals no finding of concussion) and based on this erroneous account and the lack of a rationale, the Board finds the August 2011 record lacks probative value.  Thus, the Board finds an examination with opinion is needed.  Furthermore, because this examination is likely to provide relevant information pertaining to the claim for a compensable rating for dental trauma, the Board finds that claim must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant VA treatment records dating from September 2010 forward.  Ask the Veteran about the existence of any non-VA treatment records.  Obtain any reported records.  

2.  Schedule the Veteran for an examination to determine the nature and likely etiology of the reported low back disorder.  The examiner should review the claims file.   For any diagnosed disorder, the examiner should state whether it is at least as likely as not (50 percent probability) that it onset in service or is causally related to service.  An explanation should be provided for any opinion expressed.   

3.  Schedule the Veteran for an examination to determine the nature and likely etiology of the neuropathy of the upper extremities.  The examiner should review the claims file.  All appropriate testing should be conducted.  The examiner should state whether the Veteran has diabetic neuropathy of the upper extremities.  An explanation should be provided for any opinion expressed, preferably with discussion of the January 2006 VA examiner's determination that the Veteran did not have diabetic retinopathy, the findings of diabetes without complications, and the November 2011 notation of diabetic neuropathy of the upper extremities.  

4.  Schedule the Veteran for an examination to determine the nature and severity of the diabetes.  The examiner should review the claims file.  All appropriate testing should be conducted.  The examiner should state whether the diabetes requires regulation or restriction of activities.  An explanation should be provided for any opinion expressed

5.  Schedule the Veteran for a dental examination to determine the status of the Veteran's service connected dental trauma and the nature and likely etiology of the reported TMJ disorder.  The examiner should review the claims file.   

(a) The examiner should describe all symptoms and findings related to the dental trauma, chipped tooth.

(b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability) that the TMJ disorder onset in service or is causally related to service, to include the in-service motor vehicle accident and associated chipped tooth.  An explanation should be provided for any opinion expressed.   

6.  Thereafter, readjudicate the appellant's claims with consideration of all evidence obtained after the August 2011 supplemental statement of the case (SSOC).  If the benefits sought on appeal remain denied, the appellant should be provided an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


